Exhibit STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF MERCER OR SHARE EXCHANGE Pursuant to §33-11-105 of the 1976 South Carolina Code, as amended, the undersigned as the surviving corporation in a merger or the acquiring corporation in a share exchange, as the case may be, hereby submits the following information: 1.The name of the surviving or acquiring corporation isSCANA Corporation 2. Attached hereto and made a part hereof is a copy of the Plan or Merger or Share Exchange(see §§33-11-101) (merger) 33-11-102 (share exchange), 33-11-104 (merger of subsidiary into parent) 33-11-107 (merger or share exchange with a foreign corporation), and 33-11-108 (merger of a parent corporation into one of its subsidiaries)). 3. Complete the following information to the extent it is relevant with respect to each corporation which is a party to the transaction: (a) Name of the corporation SCANA Corporation Complete either (1) or (2), whichever is applicable: (1) oShareholder approval of the merger or stock exchange was not required (See §§33-11-103(h), 33-11-104(a), and 33-11-108(a)). (2) x The plan of merger or share exchange was duly approved by shareholders of the corporation as follows: Number of Number of Number of Votes Number of Undisputed shares Voted Voting Outstanding Votes Entitled Represented at For Against Abstain Group Shares to be Cast the Meeting Common Stock 103,572,623 103,572,623 90,975,207 79,499,380 10,742,705 733,122 *Note:Pursuant to the Section 33-11-105 (a)(3)(ii), the corporation can alternatively state the total number of undisputed shares cast for the amendment by each voting group together with a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group. (b) Name of the corporation New Sub I, Inc. Complete either (1) or (2), whichever is applicable: (1) oShareholder approval of the merger or stock exchange was not required (See §§33-11-103(h), 33-11-104(a), and 33-11-108(a)). (2) x The Plan of Merger or Share Exchange was duly approved by shareholders of the corporation as follows: Number of Number of Number of Votes Number of Undisputed shares Voted Voting Outstanding Votes Entitled Represented at For Against Group Shares to be Cast the Meeting Common Stock 1,000 1,000 1,000 1,000 -0- *Note:Pursuant to the Section 33-11-105 (a)(3)ii, the corporation can alternatively state the total number of undisputed shares cast for the amendment by each voting group together with a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group. 4.Unless a delayed date is specified, the effective date of this document shall be the date it is accepted for filing by the Secretary of State (See §33-1-230(b)): Effective as of the close of business on the date of filing. DATE:February 2000SCANA Corporation (Name of the Surviving or Acquiring Corporation) By:/s/Kevin B.
